


TRIMBLE NAVIGATION LIMITED
AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN
GLOBAL SUBSCRIPTION AGREEMENT


1.I hereby elect to participate in the Trimble Navigation Limited Amended and
Restated Employee Stock Purchase Plan (the “Stock Purchase Plan”) and subscribe
to purchase shares of the Company’s Common Stock in accordance with this Global
Subscription Agreement, including any special terms and conditions for my
country in the appendix hereto (the “Appendix,” together with the Global
Subscription Agreement, the “Subscription Agreement”) and the Stock Purchase
Plan. All capitalized terms not defined in this Subscription Agreement shall
have the same meanings as set forth in the Stock Purchase Plan.
2.    I hereby authorize payroll deductions from each paycheck in the amount of
_____% (not to exceed 10%) of my Compensation on each payday during the Offering
Period in accordance with the Stock Purchase Plan.


If I am enrolling in the Stock Purchase Plan through the Company’s online
enrollment procedures with the Company’s designated broker/third party
administrator for the Stock Purchase Plan, then by such enrollment and by making
my online enrollment elections, I authorize payroll deductions from each
paycheck in the amount of the elected percentage (not to exceed 10%) of
my Compensation on each payday during the Offering Period in accordance with the
Stock Purchase Plan.
3.    I understand that said payroll deductions shall be accumulated for the
purchase of shares of Common Stock at the applicable Option Price determined in
accordance with the Stock Purchase Plan. I understand that any accumulated
payroll deductions will be used to automatically exercise my option on the
Exercise Date unless I become ineligible to participate in the Stock Purchase
Plan or otherwise withdraw from the Stock Purchase Plan in accordance with the
withdrawal procedures in effect at such time.
4.    I understand that this Subscription Agreement will automatically re-enroll
me in all subsequent Offering Periods unless I withdraw from the Stock Purchase
Plan or I become ineligible to participate in the Stock Purchase Plan.  I
further understand that my participation in the Stock Purchase Plan in any
subsequent Offering Period will be governed by the terms and conditions of the
Stock Purchase Plan and the subscription agreement (including any appendix
thereto) in effect at that time, subject to my right to withdraw from the Stock
Purchase Plan in accordance with the withdrawal procedures in effect at that
time.
5.    I have received a copy of the complete “Trimble Navigation Limited Amended
and Restated Employee Stock Purchase Plan.” I understand that my participation
in the Stock Purchase Plan is in all respects subject to the terms of the Stock
Purchase Plan.
6.    I understand and agree that the effectiveness of this Subscription
Agreement is dependent upon my eligibility to participate in the Stock Purchase
Plan. I understand that, if I am participating in the Code Section 423(b) Plan
Component, I may not transfer the shares of Common Stock out of such




--------------------------------------------------------------------------------




account and to my individual brokerage account for two (2) years following the
Exercise Date of any Offering Period.   I agree to notify the Company in writing
within 30 days of any disposition of the shares of Common Stock whether such
shares are sold while they are held in an account with the Company’s designated
broker or in my individual brokerage account.
7.    Shares of Common Stock purchased for me under the Stock Purchase Plan will
be deposited into an account established in my name with the Company’s
designated broker for the Stock Purchase Plan.
8.    I understand that if I am a U.S. taxpayer participating in the Code
Section 423(b) Plan Component and I dispose of any shares of Common Stock
received by me pursuant to the Stock Purchase Plan within 2 years after the
first day of the Offering Period during which I purchased such shares
(“Enrollment Date”) or within 1 year after the Exercise Date, I will be treated
for U.S. federal income tax purposes as having received ordinary income at the
time of such disposition in an amount equal to the excess of the fair market
value of the shares at the time such shares were delivered to me over the Option
Price which I paid for the shares. However, if I dispose of such shares at any
time after the expiration of the holding period set forth above, I understand
that I will be treated for U.S. federal income tax purposes as having received
income only at the time of such disposition, and that such income will be taxed
as ordinary income only to the extent of an amount equal to the lesser of (i)
the excess of the fair market value of the shares at the time of such
disposition over the Option Price which I paid for the shares under the option,
or (ii) the excess of the fair market value of the shares over the Option Price,
measured as if the option had been exercised on the Enrollment Date. The
remainder of the gain, if any, recognized on such disposition will be taxed as
capital gain.
I understand that if I am a U.S. taxpayer participating in the Non-423(b) Plan
Component, the tax treatment under Code Section 423(b) will not apply and I will
be treated for U.S. federal income tax purposes as having received ordinary
income on the Exercise Date in an amount equal to the excess of the fair market
value of the shares on the Exercise Date over the Option Price which I paid for
the shares.
9.    I acknowledge that, regardless of any action taken by the Company or, if
different, my employer (the “Employer”), the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items relating to my participation in the Stock Purchase Plan
and legally applicable to me (“Tax-Related Items”) is and remains my
responsibility and may exceed the amount actually withheld by the Company or the
Employer. I acknowledge that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the option, including the grant of the option,
the exercise of the option, the purchase of shares, the subsequent sale of
shares of Common Stock acquired pursuant to the option and the receipt of any
dividends; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the option to reduce or eliminate my
liability for Tax-Related Items or achieve any particular tax result. Further,
if I am subject to Tax-Related Items in more than one jurisdiction, I
acknowledge that the Company may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, I agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items. In this

-2-

--------------------------------------------------------------------------------




regard, I authorize the Company and/or the Employer, or their respective agents,
at their discretion, to satisfy any withholding obligations with regard to
Tax-Related Items by one or a combination of the following: (a) withholding from
wages or other cash Compensation payable to me by the Company and/or the
Employer; or (b) withholding from the proceeds of the sale of shares of Common
Stock that I acquire, either through a voluntary sale or through a mandatory
sale arranged by the Company (on my behalf pursuant to this authorization
without further consent); or (c) withholding in shares of Common Stock to be
issued to me.
Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case I will receive a refund of any
over-withheld amount in cash as soon as practicable and I will have no
entitlement to the Common Stock equivalent. If the obligation for Tax-Related
Items is satisfied by withholding in shares of Common Stock, for tax purposes, I
am deemed to have been issued the full number of shares of Common Stock
purchased, notwithstanding that some shares of Common Stock are held back solely
for the purpose of paying the Tax-Related Items.
Finally, I agree to pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of my participation in the Stock Purchase Plan that cannot be
satisfied by the means previously described. The Company may refuse to honor the
exercise or purchase shares on my behalf or may refuse to deliver the shares of
Common Stock or the proceeds of the sale of shares of Common Stock if I fail to
comply with my obligations in connection with the Tax-Related Items.
10.    By enrolling and participating in the Stock Purchase Plan, I acknowledge,
understand and agree that: (a) the Stock Purchase Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time, to the
extent permitted by the Stock Purchase Plan; (b) the grant of the option is
voluntary and occasional and does not create any contractual or other right to
receive future grants, or benefits in lieu of grants, even if options have been
granted in the past; (c) all decisions with respect to future grants of options,
if any, will be at the sole discretion of the Company; (d) my participation in
the Stock Purchase Plan shall not create a right to employment or be interpreted
as forming an employment or service contract with the Company, the Employer or
any Subsidiary, and shall not interfere with the ability of the Company, the
Employer or any Subsidiary to terminate my employment relationship at any time
with or without cause; (e) I am voluntarily participating in the Stock Purchase
Plan; (f) the option and the underlying shares of Common Stock are not intended
to replace any pension rights or compensation; (g) unless otherwise agreed with
the Company, the option and the underlying shares of Common Stock, and the
income and value of same, are not offered to me in my capacity as a director of
a Subsidiary of the Company; (h) the option and the underlying shares of Common
Stock, and the income value of same, are not part of normal or expected
compensation or salary for purposes of calculating any severance, resignation,
termination, redundancy, unfair dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments; (i) the future value of the underlying shares of Common Stock is
unknown, indeterminable, and cannot be predicted with certainty; (j) the value
of shares of Common Stock purchased under the Stock Purchase Plan may increase
or decrease, even below the Option Price; (k) no claim or entitlement to
compensation or

-3-

--------------------------------------------------------------------------------




damages shall arise from termination of the option resulting from termination of
my employment by the Company or the Employer (for any reason whatsoever, whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where I am employed or the terms of my employment agreement, if
any) and, in consideration of the grant of the option to which I am not
otherwise entitled, I irrevocably agree never to institute any claim against the
Company, the Employer or any Subsidiary, waive my ability, if any, to bring any
such claim, and release the Company, the Employer and any Subsidiary from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, I shall be deemed irrevocably to have agreed
not to pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claims; and (l) in the event of
termination of my employment (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where I
am employed or the terms of my employment agreement, if any), my right to
participate in the Stock Purchase Plan and purchase shares of Common Stock under
the Stock Purchase Plan, if any, will terminate effective as of the date that I
am no longer actively providing services and will not be extended by any notice
period (e.g., active service would not include any contractual notice or any
period of “garden leave” or similar period mandated under employment laws in the
jurisdiction where I am employed or the terms of my employment agreement, if
any); and the Board shall have the exclusive discretion to determine when I am
no longer actively providing services for purposes of my participation in the
Stock Purchase Plan; (m) unless otherwise provided in the Stock Purchase Plan or
by the Company in its discretion, the option and the benefits evidenced by this
Subscription Agreement do not create any entitlement to have the Stock Purchase
Plan or any such benefits granted thereunder, transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
and (n) neither the Company, the Employer nor any Subsidiary shall be liable for
any foreign exchange rate fluctuation between the United States Dollar and my
local currency (if different) that may affect the value of the shares of Common
Stock or any amounts due to me pursuant to the purchase of the shares or the
subsequent sale of any shares of Common Stock purchased under the Stock Purchase
Plan.
11.    The Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding my participation in the Stock
Purchase Plan, or my acquisition or sale of the underlying shares of Common
Stock. I am hereby advised to consult with my own personal tax, legal and
financial advisors regarding my participation in the Stock Purchase Plan before
taking any action related to the Stock Purchase Plan.
12.    I acknowledge that, depending on my country of residence, I may be
subject to insider trading restrictions and/or market abuse laws, which may
affect my ability to acquire or sell shares of Common Stock or rights to shares
of Common Stock under the Stock Purchase Plan during such times as I am
considered to have “inside information” regarding the Company (as defined by the
laws in my country).  Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy.  I acknowledge that it is my
responsibility to comply with any applicable restrictions and that I am advised
to speak to my personal legal advisor on this matter.
13.    I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
Subscription Agreement and any

-4-

--------------------------------------------------------------------------------




other Stock Purchase Plan materials (“Data”) by and among, as applicable, the
Employer, and the Company and its Subsidiaries for the exclusive purposes of
implementing, administering and managing my participation in the Stock Purchase
Plan. I understand that the Company and the Employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number (e.g., resident registration number), salary, nationality, job title, any
shares of Common Stock or directorships held in the Company, details of all
options or any other entitlement to shares of Common Stock awarded, canceled,
exercised or outstanding in my favor, for the purpose of implementing,
administering and managing the Stock Purchase Plan.
I understand that Data will be transferred to the Company’s designated
broker/third party administrator for the Stock Purchase Plan, or such other
stock plan service provider as may be selected by the Company in the future,
which is assisting the Company with the implementation, administration and
management of the Stock Purchase Plan. I understand that the recipients of Data
may be located in my country or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than my country. I understand that, if I reside outside the United States, I may
request a list with the names and addresses of any potential recipients of Data
by contacting my local human resources representative. I authorize the Company,
any Subsidiary, the Company’s designated broker/third party administrator for
the Stock Purchase Plan and any other possible recipients of Data to receive,
possess, use, retain and transfer Data, in electronic or other form, for the
sole purpose of implementing, administering and managing my participation in the
Stock Purchase Plan, including any requisite transfer of Data as may be required
to a broker or other third party with whom I may elect to deposit any shares of
Common Stock acquired upon purchase of shares under the Stock Purchase Plan. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Stock Purchase Plan. I understand
that, if I reside outside the United States, I may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data, in any case without cost, by contacting in
writing my local human resources representative. Further, I understand that I am
providing the consents herein on a purely voluntary basis. If I do not consent,
or if I later seek to revoke my consent, my employment status or service and
career with the Employer will not be adversely affected; the only consequence of
refusing or withdrawing my consent is that the Company would not be able to
grant me options under the Stock Purchase Plan or other equity awards or
administer or maintain such awards. Therefore, I understand that refusing or
withdrawing my consent may affect my ability to participate in the Stock
Purchase Plan. For more information on the consequences of my refusal to consent
or withdrawal of consent, I understand that I may contact my local human
resources representative.
14.    The grant of the option and the provisions of this Subscription Agreement
are governed by, and subject to, the laws of the State of California, USA,
without regard to conflict of laws provisions. For purposes of litigating any
dispute that arises under this grant or this Subscription Agreement, the parties
hereby submit to and consent to the sole and exclusive jurisdiction of the State
of California, USA, agree that such litigation shall be conducted in the courts
of Santa Clara County, California, USA, or the federal courts for the United
States for the Northern District of California, where this grant is made and/or
to be performed.

-5-

--------------------------------------------------------------------------------




15.    If I have received this Subscription Agreement or any other document
related to the Stock Purchase Plan translated into a language other than English
and if meaning of the translated version is different than the English version,
the English version will control.
16.    The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Stock Purchase Plan by
electronic means. I hereby consent to receive such documents by electronic
delivery and agree to participate in the Stock Purchase Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.
17.    The provisions of this Subscription Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
18.    The grant of the option shall be subject to any special terms and
conditions for my country set forth in the Appendix. Moreover, if I relocate to
one of the countries included in the Appendix, the special terms and conditions
for such country apply to me, unless the Company determines that the application
of such terms and conditions is not necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Subscription
Agreement.
19.    The Company reserves the right to impose other requirements on my
participation in the Stock Purchase Plan, on the grant of the option and on any
shares of Common Stock acquired under the Stock Purchase Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require me to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.
20.    I acknowledge that a waiver by the Company of breach of any provision of
this Subscription Agreement shall not operate or be construed as a waiver of any
other provision of this Subscription Agreement, or of any subsequent breach by
me or any other participant in the Stock Purchase Plan.


20.    By enrolling in the Stock Purchase Plan, either by signing below or by
using the Company’s online enrollment procedures with the Company’s designated
broker/third party administrator for the Stock Purchase Plan, I agree to be
bound by, and understand that my participation in the Stock Purchase Plan is in
all respects subject to, the terms of the Stock Purchase Plan and this
Subscription Agreement. 


Dated:                 
Signature of Employee

-6-

--------------------------------------------------------------------------------




APPENDIX OF
SPECIAL TERMS AND CONDITIONS TO THE
TRIMBLE NAVIGATION LIMITED
AMENDED AND RESTATED
EMPLOYEE STOCK PURCHASE PLAN
GLOBAL SUBSCRIPTION AGREEMENT




TERMS AND CONDITIONS


This Appendix, which is part of the Subscription Agreement, includes additional
or different terms and conditions that govern my participation in the Stock
Purchase Plan and that will apply to me if I am in one of the countries listed
below. Unless otherwise defined herein, capitalized terms set forth in this
Appendix shall have the meanings ascribed to them in the Stock Purchase Plan or
the Subscription Agreement, as applicable.


If I am a citizen or resident of a country other than the one in which I am
currently working, am considered a resident of another country for local law
purposes or transfer employment and/or residency between countries after the
Enrollment Date, the Company shall, in its sole discretion, determine to what
extent the terms and conditions included herein will apply to me under these
circumstances.


NOTIFICATIONS


This Appendix also includes information regarding securities, exchange control
and certain other issues of which I should be aware with respect to my
participation in the Stock Purchase Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of April 2015. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that I not rely on the information
in this Appendix as the only source of information relating to the consequences
of my participation in the Stock Purchase Plan because such information may be
outdated when the shares of Common Stock are purchased and/or when I sell any
shares purchased under the Stock Purchase Plan.


In addition, the information contained herein is general in nature and may not
apply to my particular situation. As a result, the Company is not in a position
to assure me of any particular result. The Company therefore advises me to seek
appropriate professional advice as to how the relevant laws in my country may
apply to my particular situation.


Finally, if I am a citizen or resident of a country other than that in which I
currently am working, am considered a resident of another country for local law
purposes or transfer employment and/or residency to a different country after
the Enrollment Date, the information contained herein may not apply in the same
manner to me.



-7-

--------------------------------------------------------------------------------




ALL EUROPEAN ECONOMIC AREA COUNTRIES


TERMS AND CONDITIONS


Securities Law Restriction.  If I work in a country located in the European
Economic Area (“EEA”), my participation in the Stock Purchase Plan may be
further limited as a result of applicable securities laws. Specifically,
contributions from employees working in the EEA will be limited to less than an
aggregate amount of €2.5 million on an annual basis. It is also possible that
certain other equity awards in the EEA will count against this €2.5 million
threshold. I understand that, if employees in the EEA elect to contribute more
than this amount during any year, participation rates will be prorated to ensure
that this threshold is not exceeded. If my participation will be prorated, I
will receive a notice from the Company explaining the proration.


AUSTRALIA


TERMS AND CONDITIONS


Australian Addendum.  I understand and agree that my right to participate in the
Stock Purchase Plan and any options granted under the Stock Purchase Plan are
subject to an Australian Addendum to the Stock Purchase Plan. My right to
purchase shares of Common Stock is subject to the terms and conditions stated in
the Australian Addendum and the Offer Document, in addition to the Stock
Purchase Plan and the Subscription Agreement.


NOTIFICATIONS


Securities Law Information.  If I acquire shares under the Stock Purchase Plan
and offer the shares for sale to a person or entity resident in Australia, the
offer may be subject to disclosure requirements under Australian law, and I
should obtain legal advice regarding any applicable disclosure obligations prior
to making any such offer.


AUSTRIA


TERMS AND CONDITIONS


Securities Law Restriction.  My participation in the Stock Purchase Plan may be
limited pursuant to the terms and conditions set forth in the Appendix for all
EEA countries.
Interest Waiver. By enrolling in the Stock Purchase Plan and accepting the terms
of the Subscription Agreement, I unambiguously waive my right to any interest
with respect to payroll deductions taken under the Stock Purchase Plan during an
Offering Period.


NOTIFICATIONS


Consumer Protection Information. I understand that I may be entitled to revoke
acceptance of the Subscription Agreement on the basis of the Austrian Consumer
Protection Act (the “Act”) under the

-8-

--------------------------------------------------------------------------------




conditions listed below, if the Act is considered to be applicable to the
Subscription Agreement and the Stock Purchase Plan:
(i)
The revocation must be made within one (1) week after acceptance of the
Subscription Agreement.

(ii)
The revocation must be in written form to be valid. It is sufficient if I return
the Subscription Agreement to the Company or the Company’s representative with
language which can be understood as a refusal to conclude or honor the
Subscription Agreement, provided the revocation is sent within the period
discussed above.



Exchange Control Information. If I hold shares of Common Stock acquired under
the Stock Purchase Plan outside of Austria, I understand that I may be required
to submit a report to the Austrian National Bank, depending on the value of the
shares of Common Stock. Further, I understand that upon sale of the Shares
acquired under the Stock Purchase Plan, I may be required to fulfill certain
exchange control obligations if the cash proceeds are held outside of Austria
and depending on the transaction volume of all accounts abroad. I acknowledge
that I am solely responsible for complying with applicable Austrian exchange
control laws and that I have been advised to consult my personal advisor before
enrolling in the Stock Purchase Plan, acquiring or selling shares of Common
Stock, or opening any foreign accounts in connection with the Stock Purchase
Plan to ensure compliance with current regulations.


BELGIUM


TERMS AND CONDITIONS


Authorization to Remit Payroll Deductions. For Belgian law purposes, “payroll
deductions” means a specific instruction by me to the Employer to pay out part
of my Compensation (as indicated in the Subscription Agreement) in order to fund
the Option Price for the shares of Common Stock, in accordance with the terms
and conditions of the Stock Purchase Plan.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. I am required to report any taxable
income attributable to my participation in the Stock Purchase Plan on my annual
tax return. I am also required to report any security or bank accounts opened
and maintained outside of Belgium on my annual tax return. In a separate report,
I am required to provide the National Bank of Belgium with the account details
of any such foreign accounts.


CANADA


TERMS AND CONDITIONS


Nature of Grant.  The following provision replaces Paragraph 10(k) of the
Subscription Agreement:



-9-

--------------------------------------------------------------------------------




In the event of termination of my employment (for any reason whatsoever, whether
or not later found to be invalid or in breach of local labor laws or the terms
of my employment agreement, if any), my right to participate in the Stock
Purchase Plan, if any, will terminate effective as of the earliest of (i) the
date that my employment with the Company or a Designated Subsidiary is
terminated; (ii) the date that I receive written notice of termination of
employment from the Employer, regardless of any notice period or period of pay
in lieu of such notice required under any employment law in the country where I
reside (including, but not limited to, statutory law, regulatory law and/or
common law), even if such law is otherwise applicable to my employment benefits
from the Employer; and (iii) the date that I am no longer actively employed by
or actively providing services to the Company or a Designated Subsidiary; the
Board shall have the exclusive discretion to determine when I am no longer
actively providing services for purposes of my participation in the Stock
Purchase Plan.


The following provisions apply if I am a resident of Quebec:


Consent to Receive Information in English.  The parties acknowledge that it is
their express wish that the present agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.


Les parties reconnaissent avoir expressement souhaité que la convention
(“Subscription Agreement”), ainsi que tous les documents, avis et procédures
judiciaries, éxecutés, donnés ou intentés en vertu de, ou lié, directement ou
indirectement à la présente convention, soient rédigés en langue anglaise.


Data Privacy.  The following provision supplements Paragraph 13 of the
Subscription Agreement:


I hereby authorize the Company and the Company’s representatives to discuss and
obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Stock Purchase Plan. I
further authorize the Company, the Employer, any Subsidiary and the Company’s
designated broker/third party administrator for the Stock Purchase Plan (or such
other stock plan service provider that may be selected by the Company to assist
with the implementation, administration and management of the Stock Purchase
Plan) to disclose and discuss such information with their advisors. I also
authorize the Company, the Employer and/or any Subsidiary to record such
information and to keep such information in my employment file.


NOTIFICATIONS


Securities Law Information. I am permitted to sell shares of Common Stock
acquired through the Stock Purchase Plan through the designated broker appointed
under the Stock Purchase Plan, if any (or any other broker acceptable to the
Company), provided the resale of shares of Common Stock takes place outside of
Canada through the facilities of a stock exchange on which the shares of Common
Stock are listed. The shares of Common Stock are currently listed on the Nasdaq
Global Select Market.


Foreign Assets/Account Reporting Information. Foreign property, including shares
of Common Stock and rights to receive shares of Common Stock (e.g., options
under the Plan), must be reported annually on a Form T1135 (Foreign Income
Verification Statement) if the total cost of the foreign property exceeds
CAD100,000 at any time during the year. Thus, such options must be reported -

-10-

--------------------------------------------------------------------------------




generally at a nil cost - if the CAD100,000 cost threshold is exceeded because
of other foreign property. When shares of Common Stock are acquired, their cost
generally is the adjusted cost base (“ACB”) of the shares. The ACB would
ordinarily equal the fair market value of the shares of Common Stock at the time
of purchase, but if other shares are also owned, this ACB may have to be
averaged with the ACB of the other shares.


CHILE


TERMS AND CONDITIONS


Authorization for Stock Purchase Plan Participation. I hereby authorize the
Employer or any Subsidiary to remit my accumulated payroll deductions under the
Stock Purchase Plan, on my behalf, to the United States of America, to purchase
shares of Common Stock.


I understand that I must execute the attached power of attorney and any other
agreements or consents that may be required to enable the Employer, a
Subsidiary, or any third party designated by the Employer or the Company, to
remit my accumulated payroll deductions from Chile to purchase shares of Common
Stock under the Stock Purchase Plan. I understand further that I must return the
executed power of attorney to my local human resources representative; if I fail
to do so, or if I fail to execute any other form of agreement or consent that is
required for the remittance of my payroll deductions, I may not be able to
participate in the Stock Purchase Plan.


NOTIFICATIONS


Exchange Control and Tax Reporting Information. I understand that it is my
responsibility to comply with the exchange control and tax reporting
requirements in Chile in connection with the shares of Common Stock acquired
pursuant to the Stock Purchase Plan and that I should consult with my personal
legal and tax advisors in this regard.


I am not required to repatriate funds obtained from the sale of shares of Common
Stock to Chile. However, if I decide to repatriate such funds to Chile, I must
do so through the Formal Exchange Market (i.e., a commercial bank or registered
foreign exchange office) if the funds exceed US$10,000. If I do not repatriate
the funds and use such funds for the payment of other obligations contemplated
under a different Chapter of the Foreign Exchange Regulations, I must sign Annex
1 of the Manual of Chapter XII of the Foreign Exchange Regulations and file it
directly with the Central Bank within the first 10 days of the month immediately
following the transaction.


If my aggregate investments held outside of Chile meet or exceed US$5,000,000
(including the investments made under the Stock Purchase Plan), I must report
the status of such investments quarterly to the Central Bank, using Annex 3.1 of
Chapter XII of the Foreign Exchange Regulations.


If I hold shares of Common Stock acquired under the Stock Purchase Plan outside
of Chile, I must report the details of such investment and any taxes paid abroad
(if I wish to receive credit against my Chilean income taxes for taxes paid
abroad). The forms to be used are Tax Form 1853 “Annual Sworn Statement
Regarding Credits for Taxes Paid Abroad” and Tax Form 1851 “Annual Sworn
Statement

-11-

--------------------------------------------------------------------------------




Regarding Investments Held Abroad.” If I am not a Chilean citizen and have been
a resident in Chile for less than three years, I am exempt from the requirement
to file Tax Form 1853. The forms must be submitted electronically through the
Chilean Internal Revenue Service (the “CIRS”) website (www.sii.cl) before March
15 of each year.


I also understand that investments abroad must be registered with the CIRS for
me to be entitled to a foreign tax credit for any tax withheld on dividends
abroad, if applicable, and such registration also provides evidence of the price
paid for the shares of Common Stock which I will need when the shares are
sold.   It may also be possible for me to provide other evidence of the price
paid for the shares and the number of shares purchased and sold; however,
neither the Company nor its broker are under any obligation to provide me with
such a report. 


Securities Law Information. The offer of the option constitutes a private
offering in Chile effective as of the date of the offer of the option. The offer
of the option is made subject to general ruling n° 336 of the Chilean
Superintendence of Securities and Insurance (“SVS”).  The offer refers to
securities not registered at the securities registry or at the foreign
securities registry of the SVS, and, therefore, such securities are not subject
to oversight of the SVS.  Given that the option is not registered in Chile, the
Company is not required to provide public information about the option or the
shares of Common Stock in Chile. Unless the option and/or the shares of Common
Stock are registered with the SVS, a public offering of such securities cannot
be made in Chile.
Información bajo la Ley de Mercado de Valores: La presente opción contituye una
oferta privada en Chile y se inicia en la Fecha de Inscripción. Esta opción se
acoge a las disposiciones de la Norma de Carácter General Nº 336 de la
Superintendencia de Valores y Seguros de Chile (“SVS”).  Esta oferta versa sobre
valores no inscritos en el Registro de Valores o en el Registro de Valores
Extranjeros que lleva la SVS, por lo que tales valores no están sujetos a la
fiscalización de ésta. Por tratarse esta opción de una oferta de valores no
inscritos en Chile, no existe la obligación por parte de la Compañía de entregar
en Chile información pública respecto de la opción o de sus Acciones. Estos
valores no podrán ser objeto de oferta pública en Chile mientras no sean
inscritos en el Registro de Valores correspondiente.








[Power of Attorney follows on accompanying page]

-12-

--------------------------------------------------------------------------------




TRIMBLE NAVIGATION LIMITED
AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN


POWER OF ATTORNEY
FOR EMPLOYEES IN CHILE


KNOW ALL MEN BY THESE PRESENTS:


That _____________________________________, an employee working for
______________________________ (insert name of employer), a corporation duly
organized and existing under the laws of Chile, does hereby appoint as
attorney-in-fact, _____________________ (insert name of employer), through its
duly appointed representative, with full power and authority to do the
following:


1.
To prepare, execute and file any report, application and/or any other documents
required for implementation of the Trimble Navigation Limited Amended and
Restated Employee Stock Purchase Plan (the “Stock Purchase Plan”) in Chile;



2.
To take any action that may be necessary or appropriate to implement the Stock
Purchase Plan with the competent Chilean authorities, including, without
limitation, to transfer my payroll deductions out of Chile to purchase shares of
Common Stock under the Stock Purchase Plan; and



3.
To constitute and appoint, in its place and stead, and as its substitute, one or
more representatives, with power of revocation.



I hereby ratify and confirm as my own act and deed all that such representative
may do or cause to be done by virtue of this instrument.


IN WITNESS WHEREOF, I have caused this Power of Attorney to be executed in my
name this


____ day of     ____________________________,    ____________.
(Month)                 (Year)






By:    _______________________________________
(Signature)



-13-

--------------------------------------------------------------------------------




CZECH REPUBLIC


TERMS AND CONDITIONS
Securities Law Restriction.  My participation in the Stock Purchase Plan may be
limited pursuant to the terms and conditions set forth in the Appendix for all
EEA countries.


Authorization for Payroll Deductions. I understand that, in addition to other
procedures for enrolling in the Stock Purchase Plan, I may be required to
execute a separate agreement regarding payroll deductions and submit it to my
local payroll representative in order to participate in the Stock Purchase
Plan.  I agree to execute any other agreements or consents that may be required
by the Employer or the Company with respect to payroll deductions under
the Stock Purchase Plan.  I understand that if I fail to execute any other form
of agreement or consent that is required with respect to payroll deductions
under the Stock Purchase Plan, I may not be able to participate in the Stock
Purchase Plan.


NOTIFICATIONS


Exchange Control Information.  Upon request of the Czech National Bank (the
“CNB”), I may need to report the following to the CNB: foreign direct
investments, financial credits from abroad, investment in foreign securities and
associated collection and payments (shares of Common Stock and proceeds from the
sale of shares of Common Stock may be included in this reporting requirement). I
may need to report the following even in the absence of a request from the CNB:
foreign direct investments with a value of CZK 2,500,000 or more in the
aggregate or other foreign financial assets with a value of CZK 200,000,000 or
more. I am solely responsible for complying with applicable Czech exchange
control laws.


FINLAND


TERMS AND CONDITIONS


Securities Law Restriction.  My participation in the Stock Purchase Plan may be
limited pursuant to the terms and conditions set forth in the Appendix for all
EEA countries.


FRANCE


TERMS AND CONDITIONS


Securities Law Restriction.  My participation in the Stock Purchase Plan may be
limited pursuant to the terms and conditions set forth in the Appendix for all
EEA countries.


Payroll Deduction Authorization. This provision translates Section 2 of the
Subscription Agreement:



-14-

--------------------------------------------------------------------------------




I hereby authorize payroll deductions from each paycheck in the amount of _____%
(not to exceed 10%) of my Compensation on each payday during the Offering Period
in accordance with the Stock Purchase Plan.


J’autorise par les présentes les prélèvements, sur chacun de mes salaires, d’un
montant de _____% (10% maximum) de ma Rémunération lors de chaque jour de paie
pendant la Période d’Offre conformément au Stock Purchase Plan.


If I am enrolling in the Stock Purchase Plan through the Company’s online
enrollment procedures with the Company’s designated broker/third party
administrator for the Stock Purchase Plan, then by such enrollment and by making
my online enrollment elections, I authorize payroll deductions from each
paycheck in the amount of the elected percentage (not to exceed 10%) of
my Compensation on each payday during the Offering Period in accordance with the
Stock Purchase Plan.


Si je participe en ligne au Stock Purchase Plan par le biais de la procédure de
participation en ligne que la Société a mise en oeuvre avec un administrateur ou
un courtier pour le Stock Purchase Plan, par une telle participation et par
cette décisions de participation en ligne, j’autorise par les présentes les
prélèvements, sur chacun de mes salaires, le chiffre du pourcentage choisi %
(10% maximum) de ma Rémunération lors de chaque jour de paie pendant la Période
d’Offre conformément au Stock Purchase Plan.


Language Consent.  By enrolling in the Stock Purchase Plan, either by signing
the Subscription Agreement or by using the Company’s online enrollment
procedures with the Company’s designated broker/third party administrator for
the Stock Purchase Plan, I agree to be bound by, and understand that my
participation in the Stock Purchase Plan is in all respects subject to, the
terms of the Stock Purchase Plan and this Subscription Agreement.  I confirm
having read and understood the documents relating to the Stock Purchase Plan
(the Stock Purchase Plan and this Subscription Agreement) which were provided to
me in the English language.  I accept the terms of those documents accordingly.
En acceptant de participer au Stock Purchase Plan, soit en signant le formulaire
de participation soit en utilisant la méthode de la participation en ligne par
le biais de la procédure de participation en ligne que la Société a mise en
oeuvre avec un administrateur ou un courtier pour le Stock Purchase Plan,
j’accepte être lié et je comprends que ma participation est telle que décrite
dans le Stock Purchase Plan et le formulaire de participation. Je confirme avoir
lu et compris les documents relatifs au Stock Purchase Plan (le Plan et cet
formulaire de participation) qui ont été communiqués en langue anglaise.
J’accepte les termes de ces documents en connaissance de cause.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. If I hold securities (including
shares of Common Stock purchased under the Stock Purchase Plan) or maintain a
foreign bank account, I am required to report the maintenance of such to the
French tax authorities when filing my annual tax return.



-15-

--------------------------------------------------------------------------------




GERMANY


TERMS AND CONDITIONS


Securities Law Restriction.  My participation in the Stock Purchase Plan may be
limited pursuant to the terms and conditions set forth in the Appendix for all
EEA countries.


NOTIFICATIONS


Exchange Control Information.  Cross-border payments in excess of €12,500 must
be reported electronically to the German Federal Bank. The online filing portal
can be accessed at www.bundesbank.de. I understand that it is my responsibility
to comply with this reporting obligation and that I should consult with my
personal tax advisor in this regard.


HONG KONG


NOTIFICATIONS


Securities Law Information. Warning: The option and any shares of Common Stock
to be issued upon exercise of the option do not constitute a public offering of
securities under Hong Kong law and are available only to eligible Employees of
the Company or its Subsidiaries. The Subscription Agreement, including this
Appendix, the Stock Purchase Plan and other incidental communication materials
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong, nor have the documents been reviewed by any regulatory
authority in Hong Kong. The Subscription Agreement and any related documentation
are intended only for the personal use of each eligible Employee of the Company
or its Subsidiaries and may not be distributed to any other person. I understand
that I am advised to exercise caution in relation to the option. If I am in any
doubt about any of the contents of the Subscription Agreement, including this
Appendix, or the Stock Purchase Plan, I understand that I should obtain
independent professional advice.


HUNGARY


TERMS AND CONDITIONS


Securities Law Restriction.  My participation in the Stock Purchase Plan may be
limited pursuant to the terms and conditions set forth in the Appendix for all
EEA countries.


Authorization for Payroll Deductions. I understand that, in addition to other
procedures for enrolling in the Stock Purchase Plan, I may be required to
execute a separate consent for payroll deductions and submit it to my local
payroll representative in order to participate in the Stock Purchase Plan.  I
agree to execute any other agreements or consents that may be required by the
Employer or the Company with respect to payroll deductions under the Stock
Purchase Plan.  I understand that if I fail to execute any other form of
agreement or consent that is required with respect to payroll deductions under
the Stock Purchase Plan, I may not be able to participate in the Stock Purchase
Plan.

-16-

--------------------------------------------------------------------------------






INDIA


NOTIFICATIONS


Exchange Control Information.  I understand that proceeds from the sale of
shares of Common Stock must be repatriated to India within ninety (90) days of
receipt. I also understand that I should obtain a foreign inward remittance
certificate (“FIRC”) from the bank where I deposit foreign currency and maintain
the FIRC as evidence of the repatriation of funds in the event the Reserve Bank
of India or the Employer requests proof of repatriation.


Foreign Asset/Account Reporting Information. I understand that I am required to
declare foreign bank accounts and any foreign financial assets (including shares
of Common Stock held outside India) in my annual tax return. I understand that
it is my responsibility to comply with this reporting obligation and that I
should consult with my personal tax advisor in this regard.


IRELAND


TERMS AND CONDITIONS


Securities Law Restriction.  My participation in the Stock Purchase Plan may be
limited pursuant to the terms and conditions set forth in the Appendix for all
EEA countries.


NOTIFICATIONS


Director Notification Information. If I am a director, shadow director or
secretary of the Company’s Irish Subsidiary, I must notify the Irish Subsidiary
in writing within five business days of receiving or disposing of an interest in
the Company (e.g., options, shares of Common Stock, etc.), or within five
business days of becoming aware of the event giving rise to the notification
requirement or within five days of becoming a director, shadow director or
secretary if such an interest exists at the time. This notification requirement
also applies with respect to the interests of a spouse or children under the age
of 18 (whose interests will be attributed to me if I am a director, shadow
director or secretary).


There are pending changes to this notification requirement which, if
implemented, will limit this notification requirement to interests exceeding 1%
of the Company. I understand that I should consult my personal legal advisor as
to whether or not this notification requirement applies to me.


JAPAN


NOTIFICATIONS


Foreign Asset/Account Reporting Information. I understand that I will be
required to report details of any assets held outside of Japan as of December
31st (including any shares of Common Stock acquired under the Stock Purchase
Plan) to the extent such assets have a total net fair market value exceeding
¥50,000,000. Such report will be due by March 15th each year. I understand that
I should consult with

-17-

--------------------------------------------------------------------------------




my personal tax advisor as to whether the reporting obligation applies to me and
whether I will be required to report details of any outstanding options under
the Stock Purchase Plan, shares of Common Stock and/or cash held by me in the
report.


KENYA


There are no country-specific terms and conditions.


KOREA


TERMS AND CONDITIONS


Power of Attorney.  I understand that I may be required to execute and return a
Power of Attorney to my local human resources representative in order to
participate in the Stock Purchase Plan and that my failure to do so may prevent
me from being able to participate in the Stock Purchase Plan.


NOTIFICATIONS


Exchange Control Information. I acknowledge if I am a Korean resident and I
receive US$500,000 or more in a single transaction from the sale of shares of
Common Stock, Korean exchange control laws require that I repatriate the
proceeds to Korea within 18 months of the date of sale.


Foreign Assets/Account Reporting Information. Korean residents must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage accounts)
based in foreign countries that have not entered into an “inter-governmental
agreement for automatic exchange of tax information” with Korea to the Korean
tax authority and file a report with respect to such accounts if the value of
such accounts exceeds KRW 1 billion (or an equivalent amount in foreign
currency). I understand that I should consult with my personal tax advisor for
additional information about this reporting obligation, including whether or not
there is an applicable inter-governmental agreement between Korea and the U.S.
(or any other country where I may hold any shares of Common Stock or cash
acquired in connection with the Stock Purchase Plan).


MEXICO


TERMS AND CONDITIONS


Labor Law Policy and Acknowledgment. By participating in the Stock Purchase
Plan, I expressly recognize that Trimble Navigation Limited, with registered
offices at 935 Stewart Drive, Sunnyvale, California 94085, U.S.A., is solely
responsible for the administration of the Stock Purchase Plan and that my
participation in the Stock Purchase Plan and purchase of shares of Common Stock
does not constitute an employment relationship between me and the Company since
I am participating in the Stock Purchase Plan on a wholly commercial basis and
my sole employer is Trimble Mexico S. de R.L. (“Trimble-Mexico”). Based on the
foregoing, I expressly recognize that the Stock Purchase Plan and the benefits
that I may derive from participation in the Stock Purchase Plan do not establish
any rights between me and the employer, Trimble-Mexico, and do not form part of
the employment conditions

-18-

--------------------------------------------------------------------------------




and/or benefits provided by Trimble-Mexico and any modification of the Stock
Purchase Plan or its termination shall not constitute a change or impairment of
the terms and conditions of my employment.


I further understand that my participation in the Stock Purchase Plan is as a
result of a unilateral and discretionary decision of the Company; therefore, the
Company reserves the absolute right to amend and/or discontinue my participation
at any time without any liability to me.


Finally, I hereby declare that I do not reserve to myself any action or right to
bring any claim against the Company for any compensation or damages regarding
any provision of the Stock Purchase Plan or the benefits derived under the Stock
Purchase Plan, and I therefore grant a full and broad release to the Company,
its Subsidiaries, branches, representation offices, its shareholders, officers,
agents or legal representatives with respect to any claim that may arise.


Política de Ley  Laboral y  Reconocimiento. Participando en el Plan, reconozco
expresamente que Trimble Navigation Limited, con sus oficinas registradas en 935
Stewart Drive, Sunnyvale, California 94085, U.S.A., es el único responsable de
la administración del Plan y que mi participación en el mismo y la compra de
acciones no constituye de ninguna manera una relación laboral entre mi persona y
la Compañía dado que mi participación en el Plan deriva únicamente de una
relación comercial y que mi único empleador es Trimble Mexico S. de R.L.
(“Trimble-Mexico”). Derivado de lo anterior, expresamente reconozco que el Plan
y los beneficios que pudieran derivar del mismo no establecen ningún derecho
entre mi persona y el empleador, Trimble-Mexico, y no forman parte de las
condiciones laborales y/o prestaciones otorgadas por Trimble-Mexico, y cualquier
modificación al Plan o la terminación del mismo no podrá ser interpretada como
una modificación o degradación de los términos y condiciones de mi trabajo.


Asimismo, entiendo que mi participación en el Plan es resultado de la decisión
unilateral y discrecional de la Compañía; por lo tanto, la Compañía se reserva
el derecho absoluto para modificar y/o terminar mi participación en cualquier
momento, sin ninguna responsabilidad para mi persona.


Finalmente, manifiesto que no me reservo ninguna acción o derecho que origine
una demanda en contra de la Compañía por cualquier compensación o daño en
relación con cualquier disposición del Plan o de los beneficios derivados del
mismo, y en consecuencia otorgo un amplio y total finiquito a la Compañía, sus
afiliadas, sucursales, oficinas de representación, sus accionistas, directores,
agentes y representantes legales con respecto a cualquier demanda que pudiera
surgir.


NETHERLANDS


TERMS AND CONDITIONS


Securities Law Restriction.  My participation in the Stock Purchase Plan may be
limited pursuant to the terms and conditions set forth in the Appendix for all
EEA countries.



-19-

--------------------------------------------------------------------------------




[a1052015esppimage1.gif]




NEW ZEALAND


TERMS AND CONDITIONS


Securities Law Information. I understand that I am being offered an opportunity
to participate in the Stock Purchase Plan and that, in compliance with New
Zealand Securities Law, I am hereby notified that the materials listed below are
available for my review at the web addresses listed below:


1.The Trimble Navigation Limited most recent Annual Report on Form 10-K -
Trimble Form 10-K 2014


2.The Trimble Navigation Limited most recent Quarterly Report on Form 10-Q -
Trimble 3rd Qtr Form 10-Q


3.The Trimble Navigation Limited most recent published financial statement -
Trimble recent published financial statements


4.The Trimble Navigation Limited Amended and Restated Employee Stock Purchase
Plan - Trimble Employee Stock Purchase Plan as amended July 30 2012


5.The Trimble Navigation Limited Amended and Restated Employee Stock Purchase
Plan Prospectus Trimble Employee Stock Purchase Plan Prospectus July 30 2012


6.The Trimble Navigation Limited Amended and Restated Employee Stock Purchase
Plan Global Subscription Agreement – Trimble Employee Stock Purchase Plan Global
Agreement


A copy of the above materials will be provided to me free of charge upon request
to Trimble Navigation Ltd., Stock Administration Office, 935 Stewart Drive,
Sunnyvale, California 94085, U.S.A.


When reading these materials, I understand that all references to the Option
Price are listed in U.S. dollars.   I understand that I should read the
materials carefully before making a decision whether to participate in the Stock
Purchase Plan and that I should consult with my personal tax advisor for
specific information concerning my personal tax situation with regard to
participation in the Stock Purchase Plan.



-20-

--------------------------------------------------------------------------------




NORWAY


TERMS AND CONDITIONS


Securities Law Restriction.  My participation in the Stock Purchase Plan may be
limited pursuant to the terms and conditions set forth in the Appendix for all
EEA countries.


POLAND


TERMS AND CONDITIONS


Securities Law Restriction.  My participation in the Stock Purchase Plan may be
limited pursuant to the terms and conditions set forth in the Appendix for all
EEA countries.


Authorization for Payroll Deductions. I understand that, in addition to other
procedures for enrolling in the Stock Purchase Plan, I may be required to
execute a separate consent for payroll deductions and submit it to my local
payroll representative in order to participate in the Stock Purchase Plan.  I
agree to execute any other agreements or consents that may be required by the
Employer or the Company with respect to payroll deductions under the Stock
Purchase Plan.  I understand that if I fail to execute any other form of
agreement or consent that is required with respect to payroll deductions under
the Stock Purchase Plan, I may not be able to participate in the Stock Purchase
Plan.


NOTIFICATIONS


Exchange Control Information. If I hold shares of Common Stock acquired under
the Stock Purchase Plan and/or maintain a bank account abroad, I must report
information to the National Bank of Poland if the total value of securities and
cash in such foreign accounts exceeds PLN 7 million. The reports must be filed
on a quarterly basis on special forms available on the website of the National
Bank of Poland. Additionally, if I transfer funds into or out of Poland in
excess of €15,000, the transfer must be made via a bank account held at a bank
in Poland, and I must maintain the documents connected with the transfer for a
period of five (5) years, as measured from the end of the year in which such
transaction occurred.


SINGAPORE


NOTIFICATIONS


Securities Law Information.  The grant of the option under the Stock Purchase
Plan is being made pursuant to the “Qualifying Person” exemption under section
273(1)(f) of the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The
Stock Purchase Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. The Stock Purchase Plan is subject to section
257 of the SFA and I will not be able to make (a) any subsequent sale of the
shares of Common Stock in Singapore or (b) any offer of such subsequent sale of
the shares of Common Stock subject to the option in Singapore, unless such sale
or offer is made (i) after 6 months from the offer of the option or

-21-

--------------------------------------------------------------------------------




(ii) pursuant to the exemptions under Part XIII Division 1 Subdivision (4)
(other than section 280) of the SFA.


Chief Executive Officer and Director Notification Information. If I am the Chief
Executive Officer (“CEO”) or a director, associate director or shadow director
of a Singapore Subsidiary, I am subject to certain notification requirements
under the Singapore Companies Act. Among these requirements is an obligation to
notify the Singapore Subsidiary in writing of an interest (e.g., options, shares
of Common Stock, etc.) in the Company or any Subsidiary or other related
companies within two (2) business days of (i) its acquisition or disposal, (ii)
any change in previously disclosed interest (e.g., when shares acquired under
the Stock Purchase Plan are sold), or (iii) becoming the CEO, a director,
associate director or shadow director if such an interest exists at the time.


SPAIN


TERMS AND CONDITIONS


Securities Law Restriction.  My participation in the Stock Purchase Plan may be
limited pursuant to the terms and conditions set forth in the Appendix for all
EEA countries.


Nature of Grant. The following provisions supplement Paragraph 10 of the
Subscription Agreement:


By signing the Subscription Agreement, I consent to participation in the Stock
Purchase Plan and acknowledge that I have received a copy of the Stock Purchase
Plan.


I understand that the Company has unilaterally, gratuitously and in its own
discretion decided to offer the opportunity to participate in the Stock Purchase
Plan to Employees in certain countries around the world. This is a limited
decision that is entered into upon the express assumption and condition that
such offer will not bind the Company or any Subsidiary, other than as set forth
in the Subscription Agreement. Consequently, I understand that the offer to
participate in the Stock Purchase Plan is extended on the assumption and
condition that my participation and/or any shares of Common Stock acquired under
the Stock Purchase Plan are not part of any employment contract (either with the
Employer, the Company, or any Subsidiary) and shall not be considered a
mandatory benefit, salary for any purpose (including severance compensation), or
any right whatsoever. Furthermore, I understand that I shall not be entitled to
continue participating in the Stock Purchase Plan once my status as an Employee
terminates for any reason, including, without limitation, retirement, death, or
a termination that is deemed to be an “unfair dismissal” or “constructive
dismissal,” as set forth in Section 10(b) of the Stock Purchase Plan. In
addition, I understand that the offer to participate in the Stock Purchase Plan
would not have been made to me but for the assumptions and conditions referred
to above; thus, I acknowledge and freely accept that, should any or all of the
assumptions be mistaken, or should any of the conditions not be met, for any
reason, any offer or right to participate in the Stock Purchase Plan shall be
null and void.


NOTIFICATIONS



-22-

--------------------------------------------------------------------------------




Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the Stock Purchase Plan or the shares of Common Stock
acquired pursuant thereto. The Subscription Agreement (including this Appendix)
has not been nor will it be registered with the Comisión Nacional del Mercado de
Valores, and it does not constitute a public offering prospectus.


Exchange Control Information. I must declare the acquisition, ownership and sale
of shares of Common Stock to the Spanish Dirección General de Comercio e
Inversiones (the “DGCI”) of the Ministry of Economy and Competitiveness. 
Generally, the declaration must be made in January for shares of Common Stock
owned as of December 31 of the prior year on a Form D-6; however, if the value
of shares of Common Stock acquired or sold exceeds €1,502,530 (or if I hold 10%
or more of the share capital of the Company), the declaration must be filed also
within one month of the acquisition or sale, as applicable.


In addition, I may be required to electronically declare to the Bank of Spain
any foreign accounts (including brokerage accounts held abroad), any foreign
instruments (including shares of Common Stock acquired under the Plan), and any
transactions with non-Spanish residents (including any payments of shares of
Common Stock made to me pursuant to the Plan) depending on the balances in such
accounts together with the value of such instruments as of December 31 of the
relevant year, or the volume of transactions with non-Spanish residents during
the relevant year.


Foreign Asset/Account Reporting Information. To the extent that I hold rights or
assets (e.g., cash or shares of Common Stock held in a bank or brokerage
account) outside of Spain with a value in excess of €50,000 per type of right or
asset as of December 31 each year (or at any time during the year in which I
sell or dispose of such right or asset), I am required to report information on
such rights and assets on my tax return for such year. After such rights or
assets are initially reported, the reporting obligation will only apply for
subsequent years if the value of any previously-reported rights or assets
increases by more than €20,000.


I understand that it is my responsibility to comply with these reporting
obligations and that I should consult with my personal tax advisor in this
regard.


SWEDEN


TERMS AND CONDITIONS


Securities Law Restriction.  My participation in the Stock Purchase Plan may be
limited pursuant to the terms and conditions set forth in the Appendix for all
EEA countries.


SWITZERLAND


NOTIFICATIONS


Securities Law Information. The offer to participate in the Stock Purchase Plan
and the issuance of any shares of Common Stock is not intended to be a public
offering in Switzerland. Neither this

-23-

--------------------------------------------------------------------------------




document nor any other materials relating to the option constitutes a prospectus
as such term is understood pursuant to article 652a of the Swiss Code of
Obligations, and neither this document nor any other materials relating to the
option may be publicly distributed nor otherwise made publicly available in
Switzerland.



-24-

--------------------------------------------------------------------------------




TAIWAN


NOTIFICATIONS


Exchange Control Information. I understand that I may acquire foreign currency
(including proceeds from the sale of shares) up to US$5,000,000 per year without
justification. If the transaction amount is TWD500,000 or more in a single
transaction, I will be required to submit a Foreign Exchange Transaction Form to
the bank. If the transaction amount is US$500,000 or more in a single
transaction, I may also be required to provide supporting documentation to the
satisfaction of the bank.


UNITED ARAB EMIRATES


NOTIFICATIONS


Securities Law Information. Participation in the Stock Purchase Plan is being
offered only to eligible Employees and is in the nature of providing equity
incentives to Employees in the United Arab Emirates. The Stock Purchase Plan and
the Subscription Agreement are intended for distribution only to such Employees
and must not be delivered to, or relied on by, any other person. Prospective
purchasers of the securities offered should conduct their own due diligence on
the securities. If I do not understand the contents of the Stock Purchase Plan
and this Subscription Agreement, I should consult an authorized financial
adviser.


The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with the Stock Purchase Plan.
Neither the Ministry of Economy nor the Dubai Department of Economic Development
have approved the Stock Purchase Plan or the Subscription Agreement nor taken
steps to verify the information set out therein, and have no responsibility for
such documents.


UNITED KINGDOM


TERMS AND CONDITIONS


Securities Law Restriction.  My participation in the Stock Purchase Plan may be
limited pursuant to the terms and conditions set forth in the Appendix for all
EEA countries.


Responsibility for Taxes.  The following provision supplements Paragraph 9 of
the Subscription Agreement:


I agree that, if I do not pay or the Company or the Employer does not withhold
from me, the full amount of income tax that I owe in connection with the option
within 90 days of the end of the U.K. tax year in which the event giving rise to
the income tax liability occurs, or such other period specified in Section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due
Date”), the amount of any uncollected income tax may constitute a loan owed by
me to the Company and/or the Employer, effective on the Due Date. I agree that
the loan will bear interest at the then-current official HMRC

-25-

--------------------------------------------------------------------------------




rate, it will be immediately due and repayable, and the Company and/or the
Employer may recover it at any time thereafter by any of the means referred to
in Paragraph 9 of the Subscription Agreement.


Notwithstanding the foregoing, if I am an executive officer or director within
the meaning of Section 13(k) of the U.S. Securities Exchange Act of 1934, as
amended, the terms of the immediately foregoing provision will not apply. In the
event that I am an executive officer or director and the income tax is not
collected or paid by me by the Due Date, the amount of any uncollected income
tax may constitute a benefit to me on which additional income tax and National
Insurance contributions (“NICs”) may be payable. I acknowledge that I will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for reimbursing
the Company or the Employer (as applicable) for the value of any employee NICs
due on this additional benefit.


Joint Election. As a condition of participation in the Stock Purchase Plan and
the purchase of shares of Common Stock, I agree to accept any liability for
secondary Class 1 NICs which may be payable by the Company and/or the Employer
in connection with the option and any event giving rise to Tax-Related Items
(the “Employer NICs”). Without prejudice to the foregoing, I agree to execute a
joint election with the Company, the form of such joint election having been
approved formally by Her Majesty’s Revenue and Customs (“HMRC”) (the “Joint
Election”), and any other required consent or election to accomplish the
transfer of Employer NICs to me. I further agree to execute such other joint
elections as may be required between me and any successor to the Company or the
Employer. I further agree that the Company or the Employer may collect the
Employer NICs from me by any of the means set forth in Paragraph 9 of the
Subscription Agreement.


If I do not enter into a Joint Election prior to the Exercise Date or if
approval of the Joint Election has been withdrawn by HMRC, I will not be
entitled to purchase shares of Common Stock or receive any benefit under the
Stock Purchase Plan, without any liability to the Company or the Employer.







-26-

--------------------------------------------------------------------------------




TRIMBLE NAVIGATION LIMITED
AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN



--------------------------------------------------------------------------------

Important Note on the Joint Election to Transfer
Employer National Insurance Contributions

--------------------------------------------------------------------------------

As a condition of participation in the Trimble Navigation Limited Amended and
Restated Employee Stock Purchase Plan (the “Stock Purchase Plan”) and the
exercise of any option that may be granted to me by Trimble Navigation Limited
(the “Company”), I am required to enter into a joint election to transfer to me
any liability for employer secondary Class 1 National Insurance contributions
(the “Employer’s Liability”) that may arise in connection with any option
granted to me by the Company under the Stock Purchase Plan (the “Joint
Election”).
If I do not agree to enter into the Joint Election, any grant of an option will
be worthless as I will not receive any benefit in connection with the option.
By entering into the Joint Election:
•I agree that any Employer’s Liability that may arise in connection with or
pursuant to the option (and the acquisition of shares of Common Stock) or other
taxable events in connection with the option will be transferred to me; and
•I authorise the Company and/or the Employer to recover an amount sufficient to
cover this liability by any of the means set forth in the Subscription Agreement
and/or the Joint Election.
•I acknowledge that even if I have electronically entered into the Joint
Election by enrolling in the Stock Purchase Plan through the Company’s online
acceptance procedures, the Company or the Employer may still require me to sign
a paper copy of this Joint Election (or a substantially similar form) if the
Company determines such is necessary to give effect to the Joint Election.
By enrolling in the Stock Purchase Plan by using the Company’s online enrollment
procedures with the Company’s designated broker/third party administrator for
the Stock Purchase Plan
(or by signing the Joint Election, if applicable),
I am agreeing to be bound by the terms of the Joint Election.




Please read the terms of the Joint Election carefully before
enrolling in the Stock Purchase Plan and accepting the terms of
the Subscription Agreement and the Joint Election.




Please keep a copy of the Joint Election for your records.

-27-

--------------------------------------------------------------------------------




TRIMBLE NAVIGATION LIMITED
AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN
Election To Transfer the Employer’s National Insurance Liability to the Employee
This Election is between:
A.
The individual who has obtained authorised access to this Joint Election (the
“Employee”), who is employed by one of the employing companies listed in the
attached schedule (the “Employer”) and who is eligible to receive options
pursuant to the Trimble Navigation Limited Amended and Restated Employee Stock
Purchase Plan (the “Stock Purchase Plan”), and

B.
Trimble Navigation Limited, at 935 Stewart Drive, Sunnyvale, California 94085,
U.S.A. (the “Company”), which may grant options under the Stock Purchase Plan
and is entering into this Joint Election on behalf of the Employer.



1.Introduction


1.1
This Joint Election relates to any option granted to the Employee under the
Stock Purchase Plan on or after January 1, 2013 up to the termination date of
the Stock Purchase Plan.



1.2
In this Joint Election the following words and phrases have the following
meanings:



(a)
“Chargeable Event” means, in relation to the Stock Purchase Plan:



(i)
the acquisition of securities pursuant to options (within section 477(3)(a) of
ITEPA);



(ii)
the assignment (if applicable) or release of options in return for consideration
(within section 477(3)(b) of ITEPA);



(iii)
the receipt of a benefit in connection with the options, other than a benefit
within (i) or (ii) above (within section 477(3)(c) of ITEPA);



(iv)
post-acquisition charges relating to the options and/or shares acquired pursuant
to the options (within section 427 of ITEPA); and/or



(v)
post-acquisition charges relating to the options and/or shares acquired pursuant
to the options (within section 439 of ITEPA).



(b)    “ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.


(c)    “SSCBA” means the Social Security Contributions and Benefits Act 1992.


1.3
This Joint Election relates to the employer’s secondary Class 1 National
Insurance contributions (the “Employer’s Liability”) which may arise on the
occurrence of a Chargeable Event in respect of the options pursuant to section
4(4)(a) and/or paragraph 3B(1A) of Schedule 1 of the SSCBA.




-28-

--------------------------------------------------------------------------------




1.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA, or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.



1.5
This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).



2.    The Election
The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Chargeable Event is hereby
transferred to the Employee. The Employee understands that by signing the Joint
Election or by enrolling in the Stock Purchase Plan by using the Company’s
online enrollment procedures with the Company’s designated broker/third party
administrator for the Stock Purchase Plan, he or she will become personally
liable for the Employer’s Liability covered by this Joint Election. This Joint
Election is made in accordance with paragraph 3B(1) of Schedule 1 to SSCBA.
3.    Payment of the Employer’s Liability


3.1
The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability from the Employee at any time after the Chargeable Event:



(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Chargeable Event; and/or



(ii)
directly from the Employee by payment in cash or cleared funds; and/or



(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive pursuant to the options; and/or



(iv)
through any other method as set forth in the applicable Subscription Agreement
entered into between the Employee and the Company.



3.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities to the Employee in respect of the options until
full payment of the Employer’s Liability is received.



3.3
The Company agrees to remit the Employer’s Liability to Her Majesty’s Revenue &
Customs (“HMRC”) on behalf of the Employee within 14 days after the end of the
UK tax month during which the Chargeable Event occurs (or within 17 days if
payments are made electronically).



4.    Duration of Election


4.1
The Employee and the Company agree to be bound by the terms of this Joint
Election regardless of whether the Employee is transferred abroad or is not
employed by the Employer on the date on which the Employer’s Liability becomes
due.



4.2
This Election will continue in effect until the earliest of the following:


-29-

--------------------------------------------------------------------------------






(i)
the Employee and the Company agree in writing that it should cease to have
effect;



(ii)
on the date the Company serves written notice on the Employee terminating its
effect;



(iii)
on the date HMRC withdraws approval of this Joint Election; or



(iv)
after due payment of the Employer’s Liability in respect of the Stock Purchase
Plan to which this Joint Election relates or could relate, such that the
Election ceases to have effect in accordance with its terms.



Acceptance by the Employee
The Employee acknowledges that by signing the Joint Election below or by
enrolling in the Stock Purchase Plan by using the Company’s online enrollment
procedures with the Company’s designated broker/third party administrator for
the Stock Purchase Plan, the Employee agrees to be bound by the terms of this
Joint Election.
_____________________________
Signature
_____________________________
Employee Name
_____________________________
Date]
Acceptance by the Company
The Company acknowledges that, by arranging for the scanned signature of an
authorised representative to appear on this Joint Election, the Company agrees
to be bound by the terms of this Joint Election.
Signed for and on behalf of the Company    
[please insert electronic signature]
[please insert title]
[please insert date]



-30-

--------------------------------------------------------------------------------




SCHEDULE OF EMPLOYER COMPANIES


The following are employer companies to which this Joint Election may apply:


ALK Technologies Limited


Registered Office:
Baird House
15-17 St Cross Street
London, EC1N 8UW
Company Registration Number:
4,735,063
Corporation Tax District:
 
Corporation Tax Reference:
204 52184 23681
PAYE Reference:
073/JZ45398





Amtech Group Limited


Registered Office:
Bank House
171 Midsummer Boulevard
Milton Keynes, MK9 1EB
Company Registration Number:
5801504
Corporation Tax District:
 
Corporation Tax Reference:
[insert]
PAYE Reference:
362/YZ90419





Tekla UK Limited


Registered Office:
Tekla House
Cliffe Park Way
Morely, Leeds, West Yorkshire LS27 0RY
Company Registration Number:
3753064
Corporation Tax District:
 
Corporation Tax Reference:
36670 28216
PAYE Reference:
567/D6523





Trimble UK Limited



-31-

--------------------------------------------------------------------------------




Registered Office:
1 Bath Street
Ipswich, Suffolk 1P2 8SD
Company Registration Number:
4069823
Corporation Tax District:
 
Corporation Tax Reference:
346 14947 14009
PAYE Reference:
245 / VA37745




-32-

--------------------------------------------------------------------------------




UNITED STATES


TERMS AND CONDITIONS
Beneficiary Designation. In the event of my death, any payments and/or shares of
Common Stock due under the Stock Purchase Plan shall be paid or issued to my
designated beneficiary(ies) on file with the Company.


If I have submitted more than one beneficiary designation, whether submitted in
hard copy or through the Company’s online procedures with the Company’s
designated broker/third party administrator for the Stock Purchase Plan, I
understand that the most recently submitted designation will control.

-33-